Citation Nr: 1410456	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of dislocated right elbow with incomplete paralysis of the right ulnar nerve, currently rated as 40 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right elbow.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Competent and probative evidence indicates the Veteran does not have complete paralysis of the right ulnar nerve. 

2.  The Veteran's degenerative joint disease of the right elbow is manifested by pain and some limitation of motion of his right elbow.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of the dislocated right elbow with incomplete paralysis of the right ulnar nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8516.

2.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206, 5207, 5208, 5213 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a January 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, Social Security Administration (SSA) records, private treatment records, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Nor have they alleged that any additional evidence exists that needs to be obtained prior to a decision being rendered.  Accordingly, the Board finds the Veteran is not prejudiced by a decision at this time. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Residuals of the Dislocated Right Elbow with Incomplete Paralysis of the Right Ulnar Nerve

Service connection for residuals of the Veteran's dislocated right elbow was established in a May 1982 rating decision.  In a November 2007 rating decision, the RO increased the evaluation of the Veteran's dislocated right elbow based on findings which demonstrated ulnar neuropathy with reflex sympathetic dystrophy and complex regional pain syndrome of the right upper extremity.  The Veteran filed the instant claim for an increased rating in December 2008.

The Veteran's residuals of a dislocated right elbow disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for disabilities affecting the ulnar nerve.  Under Diagnostic Code 8516, a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve.  A 60 percent rating is warranted for complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2013).  

The Veteran underwent a VA examination in April 2009.  At the examination, he reported having pain in his right elbow and right upper extremity, especially in his fourth and fifth fingers, and also experienced tingling and numbness in these areas.  He stated that any movement would cause more symptoms.  He also reported that he cannot handle more than five pounds of weight with his right hand.  Upon physical examination, the examiner found minimal tremors of the right hand and very minimal contractures of the right hand fingers.  There was no obvious wasting or atrophy of the muscles around the right elbow, right wrist, or right forearm, or around the small muscles of the right hand.  The Veteran's right hand grip was diminished with power at 4/5.

At a June 2010 VA examination, the examiner found that the Veteran had mild intentional tremors and mild atrophy of the thenar eminence, but paralysis of the ulnar nerve was absent.  There was decreased sensation to pain and light touch of the ulnar nerve below the elbow.  Reflex examination revealed 2+ on the right brachioradialis and 1+ for right finger jerk.  His right hand grip was at 4/5 
motor power.  The examiner diagnosed post traumatic moderate sensory/motor neuropathy/reflex sympathetic dystrophy and complex regional pain syndrome.  

In the Veteran's June 2010 VA Form 9, he stated that he could not stretch his right arm all the way out and it was painful when he tried.  Additionally, he could not stretch out three fingers on his right hand.  He also said that he did not have any feeling from his little finger all the way up to his elbow and that he could not hold anything in his right hand for more than five minutes.  

Along with the evidence above, the Board also considered the evidence received from SSA but this evidence did not provide any additional information to support the Veteran's increased rating claims that was not already found in the VA examination reports or in the Veteran's lay statements.

After reviewing all of the evidence, the Board finds that a rating in excess of 40 percent is not warranted for residuals of the Veteran's dislocated right elbow with incomplete paralysis of the ulnar nerve.  While the evidence establishes some ulnar nerve impairment, complete paralysis is not shown.  The Veteran has 4/5 grip strength and some sensory impairment, but symptomatology reflecting complete paralysis is not shown.  Indeed, the June 2010 VA examiner explicitly stated that paralysis was absent, and noted that the incomplete paralysis was moderate in nature.  Similarly, the 2009 VA examiner noted only "very minimal" contractures of the right hand fingers.  

While the June 2010 VA examination did acknowledge that the Veteran had mild atrophy of the thenar eminence, a 60 percent rating entails very marked atrophy of the thenar eminence.  Additionally, while the Veteran stated in his June 2010 VA Form 9 that he cannot stretch out three fingers on his right hand, there is still no medical finding of complete paralysis of the ulnar nerve or of the "griffin claw" deformity which is required for a 60 percent rating.  

Incomplete paralysis contemplates a degree of lost or impaired function substantially less than the type picture for complete paralysis.  38 C.F.R. § 4.124a (2013).  Such is clearly the case here.  The Veteran's right elbow dislocation residuals (other than symptomatology associated with the separately rated right elbow arthritis) are consistent with no worse than severe incomplete paralysis.  As arthritis is separately rated, symptomatology associated with that disability cannot be considered in evaluating the right elbow dislocation residuals with incomplete paralysis.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Accordingly, the preponderance of evidence is against the Veteran's claim for a rating in excess of 40 percent for his service-connected residuals of the dislocated right elbow with incomplete paralysis of the ulnar nerve.

B.  Degenerative Joint Disease of the Right Elbow

Service connection for degenerative joint disease of the right elbow was established in the October 2010 rating decision, with a 10 percent rating assigned under Diagnostic Code 5010, effective December 24, 2008.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x- ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a.

Limitation of motion of the elbow and forearm is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, and 5213.  The Veteran is right-handed; accordingly, his right elbow is his major elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 70 degrees; a 40 percent evaluation is warranted when flexion is limited to 55 degrees; and a 50 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the forearm of the major extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees; a 30 percent evaluation is warranted when extension is limited to 90 degrees; a 40 percent evaluation is warranted when extension is limited to 100 degrees; and a 50 percent evaluation is warranted when extension is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Limitation of the major forearm in flexion to 100 degrees and extension to 45 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of supination of the major arm to 30 degrees or less; a 20 percent rating is warranted for limitation of pronation with motion lost beyond last quarter of the arc, the hand does not approach full pronation; a 30 percent evaluation is assigned for pronation lost beyond the middle of arc.  If there has been a bone fusion resulting in loss of supination or pronation, a 20 percent rating is assigned when the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is assigned where the hand is fixed in full pronation.  A 40 percent rating is assigned when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

On the April 2009 VA examination, the Veteran's extension and flexion was 0 to 130 degrees, and 0 to 70 degrees of supination and pronation, all without pain.  Repetitive movements were found to be normal and not painful.  X-ray revealed mild degenerative changes, as well as a defined bony density of the anterior aspect of the coronoid process of the ulna.  Soft tissues were normal. 

As the Veteran is not shown to have flexion of the arm limited to 90 degrees, extension limited to 75 degrees, or flexion limited to 100 degrees with extension limited to 45 degrees, a higher rating under Diagnostic Codes 5206, 5207 or 5208 are not warranted.  Additionally, supination and pronation were not limited to a degree consistent with even a compensable evaluation; accordingly, a higher rating under Diagnostic Code 5213 is not warranted.  

The Board has considered whether other Diagnostic Codes would support an evaluation in excess of 10 percent for arthritis of the right elbow.  However, the Veteran is not shown to have flail joint, marked cubitus varus or cubitus valgus deformity, ununited fracture of the head of the radius, or nonunion/malunion of the radius or ulna.  Finally, as the Veteran has motion in his elbow, ankylosis is clearly not shown.  Accordingly, Diagnostic Codes 5205, 5209, 5210, 5211 and 5212 are not for application. 

In addition to the medical evidence cited above, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.  However, the lay evidence does not show a disability picture that more closely approximating the criteria for higher schedular rating at any point during the course of the claim.  The Veteran's complaints of right elbow pain and associated limitation of function have been accepted by various medical providers and examiners, but the subjective 
symptoms and objective findings do not show a degree of limitation of function 
that approximates the disability level warranting a higher schedular rating.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.   

In summary, the preponderance of the evidence is against a disability rating in excess of 10 percent for degenerative joint disease of the right elbow.

C.  Extra-schedular Consideration

The Board has also considered whether the Veteran's residuals of the dislocated right elbow disability and degenerative joint disease of the right elbow presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria, to include consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for consideration of a greater disability and symptoms than is currently shown by the evidence.  The Veteran's schedular ratings for his right arm/elbow disabilities contemplate complaints of pain, weakness, neurological impairment and limitation of motion respective to the Diagnostic Codes assigned.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusions with respect to both issues on appeal, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for residuals of the dislocated right elbow with incomplete paralysis of the right ulnar nerve, is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow is denied.



REMAND

In Rice v. Shinseki, the Court found that when a request for TDIU is expressly raised by the Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather, is part of a claim for increased compensation.  Rice, 22 Vet. App. 447, 453-54 (2009).

In the Veteran's June 2010 VA Form 9, he stated that he had to retire from his job at Blue Cross Blue Shield (Blue Cross) because he could not stretch his fingers out on his right hand to key numbers into Blue Cross' system.  He said that Blue Cross required a certain amount of production and if you could not key the numbers into the system fast enough to meet production, you could get fired.  The Veteran said it is hard for him to find a job due to his service-connected condition.  In his January 2012 VA Form 9, the Veteran stated that he retired from Blue Cross in 2008 after working there for 18 years because if he did not retire, he was going to be fired due to lack of production.  The Board finds a claim for TDIU has been reasonably raised.  Id. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Such should be accomplished on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment and income information. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the claim for TDIU should be adjudicated, to include consideration of extraschedular entitlement if necessary.  If the claim is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case that includes the pertinent laws concerning TDIU claims.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


